Title: To James Madison from Philip Wilson, 7 September 1802
From: Wilson, Philip
To: Madison, James


Letter not found. 7 September 1802. Mentioned in Daniel Brent to Wilson, 11 Sept. 1802 (DNA: RG 59, DL, vol. 14), as an inquiry about Wilson’s claim against the British government on account of his ship. Brent replied in JM’s absence that “the dispatches of Mr. King which were brot. by Major Lenox, contain no intelligence concerning your claim,… but I will lose no time in examining some of his antecedent ones, and in communicating the result of my search to you, if it shall prove successful.”
